Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 Mary Jo Ardington Associate General Counsel 260-455-3917 MaryJo.Ardington@LFG.com VIA EDGAR September 24, 2014 Securities and Exchange Commission Office of Insurance Products Division of Investment Management treet, N.E. Washington, D.C.20549 Re:Lincoln National Variable Annuity Account L Lincoln Retirement Income RolloverSM Version 4 The Lincoln National Life Insurance Company Registration Statement on Form N-4 File No. 811-07645 Commissioners: On behalf of The Lincoln National Life Insurance Company and Lincoln National Variable Annuity Account L (“the Account”), we hereby file on EDGAR a conformed electronic format copy of an initial registration statement under the Securities Act of 1933 on Form N-4 (the “Registration Statement”) for individual variable annuity contracts (“Contracts”). A paper copy format of this filing will be provided to the Staff of the Office of Insurance Products, Division of Investment Management. The Contracts are based on certain individual variable annuity contracts previously registered with the Commission by the Account (File No. 333-198911), and the Registration Statement is based on the current Registration Statement for the Account. Accordingly, we request that the Registration Statement be given selective review.The information relating to this request will be provided with the courtesy copy of this filing provided to the Staff under separate cover. Any questions or comments regarding this filing should be directed to me at the number listed above. Sincerely, Mary Jo Ardington
